Exhibit 10.9
CALCULATION AGENT AGREEMENT
     THIS CALCULATION AGENT AGREEMENT (this “Agreement”) is made this 9th day of
September, 2008, among Mylan Inc. (the “Issuer”), Wells Fargo Bank, National
Association (“Bank”, and together with the Issuer, the “Transacting Parties”)
and Goldman Sachs International (“GSI”, and, in its Calculation Agent and other
capacities under the Confirmations (as defined below), the “Calculation Agent”).
RECITALS:
     A. The Transacting Parties are parties to (i) a long form confirmation
dated as of September 9, 2008, confirming the terms and conditions of that
certain Cash Convertible Bond Hedge Transaction (the “Cash Convertible Bond
Hedge Transaction”), a copy of which is attached hereto as Exhibit A (the “Cash
Convertible Bond Hedge Confirmation”) and (ii) a long form confirmation dated as
of September 9, 2008, confirming the terms and conditions of that certain Issuer
Warrant Transaction (the “Issuer Warrant Transaction” and, together with the
Cash Convertible Bond Hedge Transaction, the “Transactions”), a copy of which is
attached as Exhibit B (the “Issuer Warrant Confirmation” and, together with the
Cash Convertible Bond Hedge Confirmation, the “Confirmations”);
     B. The Transacting Parties wish to appoint GSI to act as Calculation Agent
under each of the Confirmations on the terms and conditions set forth in this
Agreement.
     C. The Transacting Parties acknowledge that Bank will hedge its exposure
with respect to the Transactions by entering into back-to-back transactions with
GSI (the “Back-to-Back Transactions”).
     D. The Transacting Parties acknowledge that an affiliate of GSI will act as
an initial purchaser of the USD 500,000,000 principal amount of 3.75 % cash
convertible senior notes due 2015 of the Issuer.
AGREEMENT:
     In consideration of their mutual covenants contained herein and other good
and valuable consideration, the receipt and adequacy of which is hereby
acknowledged, the parties hereto agree as follows:
     Section 1. Appointment of Calculation Agent. The Transacting Parties hereby
jointly appoint GSI to act as Calculation Agent and to perform all of the other
duties to be performed by GSI under each of the Confirmations. GSI hereby
accepts such appointment and undertakes to perform the duties of the Calculation
Agent under each of the Confirmations, all in accordance

 



--------------------------------------------------------------------------------



 



with the terms and conditions of the Confirmations (including, but not limited
to, the definitions incorporated therein). In no event shall GSI assign its
duties as the Calculation Agent, unless it (i) assigns such duties to one of its
affiliates simultaneously with an assignment of its rights and obligations under
the Back-to-Back Transactions to such an affiliate and (ii) delivers a written
notice of such an assignment to the Transacting Parties.
     Section 2. Termination. GSI shall cease to be the Calculation Agent and to
be responsible for performance of its duties under any Confirmation upon the
termination of the Transaction evidenced by such Confirmation in accordance with
the terms of such Confirmation.
     Section 3. Exculpation; No Reliance.

  (a)   For the avoidance of doubt, the Transacting Parties agree that GSI shall
have no responsibility or personal liability to either of the Transacting
Parties arising from any failure by either Transacting Party to pay or perform
any obligation under any Transaction. Each Transacting Party agrees to proceed
solely against the other Transacting Party to collect or recover any amount
owing to it or enforce any of its rights in connection with or as a result of
any Transaction. Notwithstanding the foregoing, each Transacting Party may
proceed against GSI for its failure to comply with its obligations under this
Agreement.     (b)   Except as otherwise expressly provided herein, GSI shall
not be liable for any action to be taken or omitted by it in good faith and
believed by it to be authorized or within the discretion, rights or powers
conferred upon it by this Agreement or any Confirmation. GSI shall only be
liable to perform such duties and obligations as are expressly set forth in this
Agreement or the Confirmations (and no implied covenants or obligations shall be
read into this Agreement or the Confirmations). GSI shall not be liable for any
error of judgment made in good faith by a responsible officer of GSI, unless it
has not acted in a good faith commercially reasonable manner. For purposes of
the foregoing, in the absence of bad faith on its part, GSI may conclusively
rely, as to the truth of the statements expressed therein, upon any statements
(including, without limitation, quotations by independent market participants)
or notices furnished to it and conforming to the requirements of this Agreement
or the Confirmations so long as such statements or notices are obtained by GSI
in good faith and in a commercially reasonable manner. Furthermore, the
Transacting Parties must notify GSI promptly in writing of any change in, or
event or occurrence relevant under, any Confirmation, and GSI is not responsible
for any error or omission arising out of the failure of the Transacting Parties
to promptly provide such notice.     (c)   No provision of this Agreement or any
Confirmation shall require GSI to expend or risk its own funds or otherwise
incur any financial liability in the performance of any of its Calculation Agent
duties.

2



--------------------------------------------------------------------------------



 



  (d)   Each of the Transacting Parties agrees that GSI is not acting as a
fiduciary for or as an advisor to such party. Each of the Transacting Parties
acknowledges that in entering into this Agreement and the Confirmations it has
not relied on any oral or written representation, warranty or other assurance by
GSI (except as provided for in this Agreement or, in the case of the Bank, the
agreements documenting the Back-to-Back Transactions). Each of the Transacting
Parties represents to GSI that clauses (d) and (e) of Section 13.1 of the Equity
Definitions (as such term is defined in the Confirmations) are applicable to it
with respect to the Transactions and this Agreement.

     Section 4. Waiver of Conflicts. Each of the Transacting Parties
understands, acknowledges and agrees that the activities of GSI specified in
Recitals B, C and D hereof may create conflicts between Issuer’s and Bank’s
interests or between either such party’s interests and GSI’s interests. Each of
the Transacting Parties hereby waives any conflict of interest that GSI may have
concerning all matters directly or indirectly arising out of the Transactions
and the administration thereof; provided, however, for the avoidance of doubt,
that (1) nothing in this Section 4 shall be construed to relieve GSI from its
obligations under the Confirmations to act in good faith and in a commercially
reasonable manner and (2) any determinations or calculations made by GSI with
respect to one leg of a Back-to-Back Transaction shall be consistent with the
determinations or calculations in respect of the same event made by GSI with
respect to the opposite leg of such Back-to-Back Transaction.
     Section 5. Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original with the same effect as if all
of the signatures thereto and hereto were upon the same instrument.
     Section 6. Amendment. This Agreement and the Confirmations may not be
modified, amended or supplemented, except in a written instrument signed by
Issuer, Bank and GSI.
     Section 7. Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of New York (without reference to its
choice of laws doctrine, other than Title 14 of the New York General Obligations
Law). Each party hereby irrevocably and unconditionally submits to the
non-exclusive jurisdiction of any state or federal court sitting in New York
City, Borough of Manhattan, over any suit, action or proceeding arising out of
or relating to this Agreement.

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have signed this Agreement as of the date
and year first above written.

              MYLAN INC.
 
       
 
  By:    /s/ Brian Byala
 
     
 
    Authorized Signatory
 
            WELLS FARGO BANK, NATIONAL ASSOCIATION
 
       
 
  By:    /s/ Authorized Signatory
 
     
 
    Authorized Signatory
 
            GOLDMAN SACHS INTERNATIONAL
 
       
 
  By:    /s/ Authorized Signatory
 
     
 
    Authorized Signatory

4